NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5478-18T2

JESSE DAISEY,

          Appellant,

v.

NEW JERSEY
DEPARTMENT
OF CORRECTIONS,

     Respondent.
___________________

                   Submitted November 9, 2020 - Decided December 1, 2020

                   Before Judges Sabatino and Gooden Brown.

                   On appeal from the New Jersey Department of
                   Corrections.

                   Jesse Daisey, appellant pro se.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Jane C. Schuster, Assistant Attorney
                   General, of counsel; Nicholas Falcone, Deputy
                   Attorney General, on the brief).

PER CURIAM
      In this prison disciplinary matter, Jesse Daisey, a state inmate, appeals a

determination by the Department of Corrections that he committed prohibited

acts *.803 (attempting to commit, aiding another person to commit, or making

plans to commit any Category A or B offense), and *.207 (possession of

currency over $50.00 without authorization). We affirm.

      The violations stemmed from a corrections staff member's inspection on

July 1, 2019 of a package sent to appellant by his aunt. The package contained

a pair of sneakers. The staff member discovered a total of $140 in cash hidden

under the soles of the sneakers, a sum above the $50 currency limit allowed by

the institution's policies.

      Prison staff suspected appellant had conspired with his aunt to have her

send him the money illicitly. Another staff member, Keith Hooper, listened to

recordings of phone calls between the aunt and appellant that occurred on June

29, two days before the cash was discovered. According to his written report,

Hooper heard the aunt say on the recording that she had glued the money under

the sneaker soles, which would be “very hard to detect.” Appellant thanked her

on the phone call for doing so.

      When confronted with this, appellant initially denied trying to have cash

smuggled into the prison. He later changed his story and claimed he had only


                                                                         A-5478-18T2
                                       2
asked his aunt to send him money through legitimate means such as a money

order.

         Appellant was charged with the above noted infractions, and a disciplinary

hearing was conducted. Appellant's counsel substitute entered a guilty plea at

the hearing, but appellant subsequently claimed the plea was without his

approval.

         The audio of the aunt’s calls and the video of appellant on the phone with

her unfortunately were not playable at the disciplinary hearing. The hearing

officer did consider Hooper’s written report, along with other evidence, and

found those inculpatory proofs more persuasive than appellant’s attempted

explanation.

         Upon finding appellant guilty of the charged infractions, the hearing

officer imposed upon him sanctions of 121 days of administrative segregatio n,

thirty days' loss of recreation privileges, and 121 days of lost commutation time.

Appellant then filed an administrative appeal internally within the Department.

That appeal was denied on July 15, 2019.

         Appellant contends in his letter brief that he was denied procedural due

process and that the disciplinary decision is not supported by substantial

evidence in the record. We disagree.


                                                                           A-5478-18T2
                                          3
      It is well established that our courts generally will not disturb the

Department's administrative decision to impose disciplinary sanctions upon an

inmate, unless the inmate demonstrates that the decision is arbitrary, capricious ,

or unreasonable, or that the record lacks substantial, credible evidence to support

that decision. Henry v. Rahway State Prison, 81 N.J. 571, 579-80 (1980);

Figueroa v. N.J. Dep't of Corr., 414 N.J. Super. 186, 190 (App. Div. 2010).

      The evidence considered by the hearing officer, even without a playing of

the recorded conversation, is more than ample proof to support the charged

infractions. The prohibited amount of currency was indisputably hidden in

appellant's sneakers found in a package mailed by his relative to him. There is

reasonable circumstantial evidence, including the investigation reports, that

appellant arranged with his aunt to have her send him the hidden cash by this

furtive means.    Appellant's constructive possession of the contraband was

reasonably established.

      Moreover, prisoners in disciplinary matters are afforded only limited due

process protections, such as fair notice of charges, an opportunity to confront

witnesses, and a chance to present opposing evidence. McDonald v. Pinchak,

139 N.J. 188, 193-99 (1995); Avant v. Clifford, 67 N.J. 496, 528-32 (1975).

These minimal requirements were met here. Appellant declined the opportunity


                                                                           A-5478-18T2
                                        4
to call witnesses, testify in his own behalf, or confront the Department's

witnesses. He had the aid of a counsel substitute. Due process was satisfied.

      Affirmed.




                                                                       A-5478-18T2
                                      5